DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s response filed on 09/09/2021.
 
	Claims 1, 9, and 17 are amended; claims 2-5, 7, 8, 10-13, 15, 16, and 18-20 are unchanged; claims 6 and 14 are cancelled; and claims 21 and 22 are added; therefore, claims 1-5, 7-13, and 15-22 are pending in the application, of which, claims 1, 9, and 17 are presented in independent form.

In light of Applicant’s amendments and arguments, the nonstatutory obviousness-type double patenting rejection is withdrawn.
 
	In light of Applicant’s amendments and arguments, the rejections under 35 U.S.C. 101 abstract idea are withdrawn.
 
	In light of Applicant’s amendments and arguments, the rejections under 35 U.S.C. 103 are withdrawn.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on Chinese Patent Application No. 201910986471.7 filed on 10/17/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowance
Claims 1-5, 7-13, and 15-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not render obvious, nor anticipate the combination of claimed elements recited in the independent claims. In particular, the prior art does not teach the combination of “obtaining a state of a backup system, the backup system comprising a backup server and at least one backup client, the backup server being communicatively coupled to the at least one backup client via a network and configured to back up data of the at least one backup client; determining a reward score corresponding to the state of the backup system, wherein the backup server comprises a plurality of backup tasks for performing data backups on the at least one backup client, and the state of the backup system indicates a duration and result of a last execution of a given backup task of the plurality of backup tasks, and determining the reward score comprises: determining the reward score based on the duration and result of the last execution of the given backup task, wherein the reward score is inversely proportional to a completion time of the given backup task in the backup system; determining, based on 
Additionally, the claims have been reviewed for compliance with §101 under Alice analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagpal et al. (U.S. Pat. No. 10,089,144) - "Scheduling computing jobs over forecasted demands for computing resources" discloses rescheduling jobs based on predictive modeling using resource usage.
AHN et al. (U.S. Pub. No. 2020/0104214) - "OPPORTUNISTIC EXECUTION OF SECONDARY COPY OPERATIONS" discloses an opportunistic approach for initiating secondary copy operations based on changing operational conditions in a storage management system.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165